Case:20-10228-SDB Doc#:8 Filed:03/04/20 Entered:03/04/20 13:43:32                      Page:1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

 In Re:                                            Case No. 20-10228-SDB

 Ladawn Mack
                                                   Chapter 7
  fka LaDawn Cook

 Debtor.                                           Judge Susan D. Barrett

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Colin Bumby, a
creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007 of the Federal
Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the United States
Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given and all papers
served or required to be served in this case also be given to and served, whether electronically or
others on:
          D. Anthony Sottile
          Authorized Agent for Colin Bumby
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: March 4, 2020                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case:20-10228-SDB Doc#:8 Filed:03/04/20 Entered:03/04/20 13:43:32                       Page:2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on March 4, 2020, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Zane P. Leiden, Debtor’s Counsel
       courtinfo@leidenandleiden.com

       Joseph E. Mitchell, III, Chapter 7 Trustee
       mitchellje@bellsouth.net

       Office of the United States Trustee
       ustpregion21.sv.ecf@usdoj.gov

I further certify that on March 4, 2020, a copy of the foregoing Request for Service of Notices
was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Ladawn V. Mack, Debtor
       4485 Country Glen Circle
       Grovetown, GA 30813
                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
